IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


STATE OF WASHINGTON,                         )         No. 80016-7-I
                                             )
                    Respondent,              )         DIVISION ONE
                                             )
            v.                               )         PUBLISHED OPINION
                                             )
KATRINA R. LOOS,                             )
                                             )
                    Appellant.               )
                                             )

       ANDRUS, A.C.J. — Katrina Loos challenges her conviction for assault in the

fourth degree, contending it is barred by the statute of limitations. She further

argues that the trial court erred in instructing the jury as to fourth degree assault

because it is neither a lesser included nor an inferior degree offense of the crime

with which she was charged, assault of a child in the third degree. Lastly, she

contends the State presented insufficient evidence of assault of a child in the third

degree.

       We conclude that Loos may not raise the statute of limitations for the first

time on appeal. But because assault in the fourth degree is not an inferior degree

offense to third degree assault of a child, we reverse Loos’s conviction. Finally,

we conclude the State failed to present sufficient evidence that Loos’s actions

caused the toddler in her care to experience substantial pain that endured for a
No. 80016-7-I/2


period of time long enough to cause considerable suffering. The State is therefore

precluded from retrying her on that charge.

                                       FACTS

       On June 15, 2015, Katrina Loos was babysitting J.T.S., a nonverbal,

speech-delayed two-and-a-half-year-old toddler whom she had cared for

throughout his infancy. Loos and a friend, Leah Tetzlaff, decided to take a group

of seven children to swim in the Jordan River that day. Tetzlaff brought her two

sons, T.L, age 16, and R.L., age five. Loos brought her two children, M.L., age 11,

and G.L., age five. Loos also brought along three children for whom she was

babysitting: M., age eight, T., age three, and J.T.S.

       While swimming in the river, Tetzlaff became concerned about Loos’s

conduct. First, she recalled, Loos became angry and hostile toward another

beachgoer whose dog came close to the children. Then Loos began attempting

to teach the three-year-old girl in her care to swim, but the girl resisted Loos’s

efforts, began to cry and said she did not want to participate in swimming lessons.

Tetzlaff then recounted that Loos saw one of the children in Loos’s care, an older

girl, splash water in the face of one of Loos’s children. Loos dunked the girl’s face

under the water and said “how do you like that, now you see how it is? Do you like

that?” The little girl began to cry and came out of the water gasping for breath.

       At that point, Loos indicated that it was time for J.T.S., who was sitting on

the beach playing with toys, to get into the water. Tetzlaff testified that Loos picked

up J.T.S. and said “it’s time to swim.” According to Tetzlaff, Loos said something

about “how naturally buoyant he was” because he was “chubby and fat” and then



                                         -2-
No. 80016-7-I/3


“she just dropped him in the water and he literally just sank like a rock.” After a

moment, Loos picked him up out of the water and consoled him as he screamed

and cried. Tetzlaff’s oldest son, T.L., corroborated this incident. Loos denied she

dropped J.T.S. in the water to see if he would float.

       Then Tetzlaff heard Loos tell J.T.S. she was going to teach him to swim. By

this time Tetzlaff decided to video what Loos was doing. The second incident,

during which Loos claimed she was giving J.T.S. a swimming lesson, was captured

on video. In the 51-second video, Loos can be seen holding J.T.S. on his back in

the water, and is heard telling him “when we scream, we go under.” After a

moment, J.T.S. was submerged in the water for a few seconds and Loos pulled

him back up out of the water. Loos repositioned J.T.S. on his back, at which point

he began to struggle and tried to pull away. Loos told J.T.S. again not to scream

and he was again submerged. This time, Loos had one hand under J.T.S. and

one hand on his chest. At trial, Tetzlaff testified that Loos was “holding him under

the water.” T.L. similarly testified he saw Loos push J.T.S. under water, and T.L.

could see J.T.S. flailing his arms while submerged. When Loos lifted him out of

the water, he came up coughing and screaming.

       Loos denied pushing or holding J.T.S. under the water and testified that she

kept her hands on him to make sure she could feel if he took a breath, to ensure

he did not inhale any water. She stated that because she is familiar with teaching

young children to swim, she was aware that a child could stay under water for up

to five seconds without trying to take a breath. When she pulled him out of the

water and set him on his feet, Loos told J.T.S. he did “much better” and, on the



                                        -3-
No. 80016-7-I/4


video, J.T.S. appeared to stop crying. This entire encounter took less than a

minute.

       Loos testified that the purpose of this exercise was to teach J.T.S. a

technique she called “infant self-rescue” by teaching him to float on his back. She

had read that the infant self-rescue technique was “one of the leading ways to

prevent drowning.” According to Loos, she told J.T.S. that if he screamed he would

go under water, not because she would force him underwater but because she

was trying to convey to him that, if he panicked, he would naturally submerge

himself.

       Teztlaff testified that Loos then took J.T.S. out of the river, told him to calm

down, and set him down in shallow water at the water’s edge. Teztlaff described

J.T.S. as shivering and upset. When Tetzlaff went to comfort him, Loos told her

not to “baby” him. According to Tetzlaff, Loos made J.T.S. sit at the shallow water

for at least ten minutes while he cried quietly. T.L. testified J.T.S. looked sad, was

whining and shivering, with blue lips and goose bumps on his arms.

       Loos denied that she made J.T.S. sit in the water. She testified J.T.S. sat

in the water playing with the rest of the kids and their toys.

       At trial, the State called a Dr. Emily Brown to testify to the effects an incident

like this could have on a non-verbal toddler. Dr. Brown testified that the physical

risks associated with being submerged in water could include damage to the lungs

or brain. However, she also testified that, to her knowledge, J.T.S. never suffered

any such injuries.




                                          -4-
No. 80016-7-I/5


       J.T.S’s parents testified that J.T.S. suffered no visible injury. While J.T.S.’s

mother testified that the toddler had tubes in his ears and experienced a fever and

ear infection after his trip to the river, she lost any medical records of the clinic visit

she made for J.T.S. to get him evaluated.           There was no evidence causally

connecting Loos’s conduct to this ear infection. J.T.S.’s father confirmed the child

needed no medical treatment and neither he nor his wife took the child to be

evaluated after learning of the incident in late June 2015. Tetzlaff agreed J.T.S.

never lost consciousness and did not experience any vomiting. Tetzlaff’s son

similarly testified he saw no injuries.

       On December 1, 2017, approximately two and a half years later, the State

charged Loos with one count of assault of a child in the third degree. At the

conclusion of the State’s case-in-chief, and again at the conclusion of trial, Loos

moved to dismiss the charge for insufficient evidence. The trial court denied this

motion, although it acknowledged its decision was a “close call.”

       At the State’s request, the court instructed the jury on the alternative offense

of fourth degree assault. The jury did not reach a verdict on the charge of assault

of a child, and instead convicted Loos of assault in the fourth degree.

                                       ANALYSIS

       Loos challenges her conviction for fourth degree assault as barred by the

statute of limitations. She further argues the trial court erred by instructing the jury

on fourth degree assault because it is neither a lesser-included nor an inferior

degree offense of third degree assault of a child. Finally, she contends there was

insufficient evidence to submit the third degree child assault charge to the jury.



                                           -5-
No. 80016-7-I/6


       While Loos failed to preserve the statute of limitations challenge in the trial

court, we agree that the trial court erred in concluding it was an inferior degree

offense to the criminal negligence prong of third degree assault with which Loos

was charged.      And we further conclude the State failed to present sufficient

evidence that Loos’s actions caused J.T.S. substantial pain that extended for a

period of time sufficient to cause considerable suffering.

A.     Statute of Limitations for Fourth Degree Assault

       Loos was charged with the felony of assault of a child in the third degree

under RCW 9A.36.140, based on the June 15, 2015, incident. This crime has a

three year statute of limitations. RCW 9A.04.080(1)(i). There is no dispute the

State brought this charge in a timely manner.

       At the conclusion of trial, the State requested an instruction on the

alternative charge of fourth degree assault. Assault in the fourth degree has a two

year statute of limitations. RCW 9A.04.080(1)(j). While the original charge was

timely, the State would have been barred by the statute of limitations from

prosecuting Loos for fourth degree assault.

       The State contends Loos did not raise the statute of limitations below and

failed to preserve that issue for appeal. Loos maintains she can raise the issue for

the first time on appeal under RAP 2.5(a)(1). Under RAP 2.5(a), this court may

refuse to review any claim of error not raised in the trial court. RAP 2.5(a)(1)

provides that a party may raise the lack of a trial court’s jurisdiction for the first time

on appeal. But a statute of limitations is not jurisdictional in nature. State v. Peltier,

181 Wn.2d 290, 296, 332 P.3d 457 (2014) (statute of limitations does not take



                                           -6-
No. 80016-7-I/7


away fundamental right of superior court to hear controversy; it merely limits the

time in which court can exercise that authority). Thus, the statute of limitations

challenge is not reviewable under RAP 2.5(a)(1).

       Alternatively, Loos argues she preserved the error by objecting to the trial

court’s decision to instruct the jury on fourth degree assault. CrR 6.15(c) provides

that a party objecting to an instruction “shall state the reasons for the objection,

specifying the number, paragraph, and particular part of the instruction to be given

or refused.” The rule requires timely and well-stated objections “in order that the

trial court may have the opportunity to correct any error.” State v. Scott, 110 Wn.2d

682, 686, 757 P.2d 492 (1988) (quoting Seattle v. Rainwater, 86 Wn.2d 567, 571,

546 P.2d 450 (1976)). A failure to object to an instruction waives the issue on

appeal. State v. O’Brien, 164 Wn. App. 924, 932, 267 P.3d 422 (2011). If a

defendant raises one objection to an instruction at the trial level, but then

challenges an instruction on different legal grounds for the first time on appeal, this

court will not consider the new argument. State v. Garvin, 28 Wn. App. 82, 84,

621 P.2d 215 (1980).

       Here, Loos did object to the fourth degree assault instruction but based the

objection on the fact that this crime had a greater mens rea than the crime with

which Loos had been charged. She did not object on statute of limitations grounds.

Her objection was thus not specific enough to give the trial court the opportunity to

evaluate whether the charge was time-barred.            We conclude she did not

adequately preserve the error for appeal under CrR 6.15(c).




                                         -7-
No. 80016-7-I/8


       Finally, citing Peltier, 181 Wn.2d at 297, Loos maintains a defendant cannot

waive a criminal statute of limitations unless she does so expressly and no express

waiver of the statute of limitations occurred here. This argument conflates the

concept of waiving an error by failing to preserve it for appeal and waiving a

defense to a criminal charge.

       In Peltier, the Supreme Court held that a defendant may expressly waive a

statute of limitations in a criminal case as a part of plea negotiations. 181 Wn.2d

at 298. In a later case, In re Pers. Restraint of Swagerty, 186 Wn.2d 801, 810,

383 P.3d 454 (2016), the Supreme Court held that as long as the statute of

limitations has not yet run on the original criminal charge, a “defendant may

knowingly and expressly waive an expired statute of limitations on lesser charges

to take advantage of a beneficial plea offer.” And “[t]he defendant may execute

this waiver after consulting with counsel as part of plea negotiations.” Id.

       Neither Peltier nor Swagerty apply here. Due process requires that a guilty

plea be knowing, voluntary, and intelligent. In re Pers. Restraint of Isadore, 151

Wn.2d 294, 297, 88 P.3d 390 (2004). Under CrR 4.2(d), the trial court cannot

accept a guilty plea unless it determines the defendant has entered into it

voluntarily and with an understanding of the nature of the charge and

consequences of the plea. The holdings in both Peltier and Swagerty, requiring

the explicit waiver of a statute of limitations defense in the context of plea

negotiations, are consistent with due process and CrR 4.2(d).

       The State does not contend that Loos waived the statute of limitations

defense as a part of plea negotiations. It argues, instead, that she waived the right



                                        -8-
No. 80016-7-I/9


to raise the statute of limitations before this court by not raising that issue below.

Loos has cited no authority for the proposition that the procedural protections

applicable to waivers of rights in guilty pleas apply in the context of the preservation

of errors for an appeal. When a party provides no citation to support an argument,

this court will assume that counsel, after diligent search, has found none. State v.

Arredondo, 188 Wn.2d 244, 262, 394 P.3d 348 (2017).

        We conclude a defendant can waive a statute of limitations defense by

failing to raise it in the trial court and an express waiver is not required. Because

Loos did not raise the statute of limitations below, she is precluded from raising the

argument for the first time on appeal.

B.      Inferior Degree Offense Jury Instruction

        Loos next argues the trial court erred in giving the jury instruction for fourth

degree assault because it is neither a lesser included offense nor an inferior

degree offense to assault of a child in the third degree. The State concedes that

fourth degree assault is not a lesser-included offense1 but argues that the trial court

correctly concluded it is an inferior degree offense. We conclude the trial court

erred under the circumstances of this case in instructing the jury on fourth degree

assault because Loos was charged with causing bodily harm through criminal

negligence, not with engaging in an intentional assault. Intentional assault is not




1
  The trial court correctly concluded fourth degree assault is not a lesser included offense to third
degree assault of a child. It is possible to commit assault in the third degree by criminal negligence
without committing fourth degree assault. See State v. Sample, 52 Wn. App. 52, 54, 757 P.2d 539
(1988) (comparing third degree assault with simple assault, which was later recodified as fourth
degree assault). Because it is possible to commit the greater offense without committing the lesser,
fourth degree assault is not a lesser included offense.

                                                -9-
No. 80016-7-I/10


an inferior degree offense to negligent assault because the two crimes address

significantly different conduct.

       Generally, a criminal defendant is entitled to notice of the charge they are

to meet at trial and may only be convicted of those crimes charged in the State’s

information.    State v. Tamalini, 134 Wn.2d 725, 731, 953 P.2d 450 (1998).

However, where the defendant is charged with an offense that consists of different

degrees, the jury may find that defendant guilty of an inferior degree of the charged

offense. RCW 10.61.003. A trial court may instruct the jury on an inferior degree

offense when:

       (1) the statutes for both the charged offense and the proposed
       inferior degree offense ‘proscribe but one offense’; (2) the
       information charges an offense that is divided into degrees, and the
       proposed offense is an inferior degree of the charged offense; and
       (3) there is evidence that the defendant committed only the inferior
       offense.

State v. Fernandez-Medina, 141 Wn.2d 448, 454, 6 P.3d 1150 (2000) (quoting

State v. Peterson, 133 Wn.2d 885, 891, 948 P.2d 381 (1997)).

       The standard of review applied to a trial court’s decision to give a jury

instruction depends on whether that decision was based on an issue of law or fact.

State v. Walker, 136 Wn.2d 767, 771, 966 P.2d 883 (1998). Because the first two

prongs of the Fernandez-Medina test are legal questions, we review them de novo.

Id. at 772. The third prong presents a question of fact and is reviewable only for

abuse of discretion. Id. at 771-72. Only the first two prongs of Fernandez-Medina

are at issue here; our review is thus de novo.

       In deciding whether criminal statutes “proscribe one offense,” our Supreme

Court has examined whether they criminalize the same or different conduct.

                                       - 10 -
No. 80016-7-I/11


Tamalini, 134 Wn.2d at 733. In Tamalini, the defendant sought jury instructions

for first and second degree manslaughter, arguing they were inferior degree

offenses of second degree felony murder. Tamalini, 134 Wn.2d at 730. The court

rejected this contention because “the manslaughter statutes and the felony murder

statutes proscribe significantly different conduct and thus define separate and

distinct crimes.”   Id. at 732.   The court examined the statutory elements of

manslaughter and felony murder, adopted this court’s reasoning in State v.

McJimpson, 79 Wn. App. 164, 901 P.2d 354 (1995), and determined that, although

both statutes proscribe killing another human being generally, they are “directed

to significantly differing conduct of defendants.” Tamalini, 134 Wn.2d at 733. In

McJimpson, this court held that killing someone while committing a felony is a

crime distinct from the crime of killing someone through criminal negligence

because “they prohibit significantly different conduct with regard to such killing.”

79 Wn. App. at 172.

       McJimpson examined the conduct criminalized under the felony murder

statute (killing a person while committing a felony) and the manslaughter statute

(through criminal negligence causing someone’s death) and concluded that the

crimes were “separate and distinct” because the conduct that formed the basis for

each crime was so different. 79 Wn. App. at 172. Loos was charged under RCW

9A.36.140 which provides:

       (1) A person eighteen years of age or older is guilty of the crime of
       assault of a child in the third degree if the child is under the age of
       thirteen and the person commits the crime of assault in the third
       degree as defined in RCW 9A.36.031(1)(d) or (f) against the child.

The State relied on RCW 9A.36.031(1)(f) which provides:


                                       - 11 -
No. 80016-7-I/12


       (1) A person is guilty of assault in the third degree if he or she, under
       circumstances not amounting to assault in the first or second degree:
       ...
              (f) With criminal negligence, causes bodily harm accompanied
              by substantial pain that extends for a period sufficient to cause
              considerable suffering . . . .

       Under RCW 9A.36.041(1), a person is guilty of assault in the fourth degree

“if, under circumstances not amounting to assault in the first, second, or third

degree, or custodial assault, he or she assaults another.” Assault is undefined in

the criminal code, and courts apply the common law definition. State v. Walden,

67 Wn. App. 891, 894, 841 P.2d 81 (1992). The jury was instructed on this

definition as applied to this case:

       In regards to the lesser crime of Assault in the Fourth Degree, an
       assault is an intentional touching of another person that is harmful or
       offensive, regardless of whether any physical injury is done to the
       person. A touching is offensive if the touching would offend an
       ordinary person who is not unduly sensitive.

       In regards to the lesser crime of Assault in the Fourth Degree, an
       assault is also an act, done with the intent to create in another
       apprehension and fear of bodily injury, and which in fact creates in
       another a reasonable apprehension and imminent fear of bodily
       injury even though the actor did not actually intent to inflict bodily
       injury.

       As in McJimpson, a comparison of the conduct covered by each criminal

statute supports a conclusion that the two crimes do not proscribe the same

conduct. The conduct at issue in the applicable provision of the third degree

assault statute is acting in a negligent manner that causes bodily harm.

Conversely, the conduct at issue under the fourth degree assault statute is acting

with the intent to cause harmful contact with another or acting with the intent to

cause reasonable fear of bodily injury in another. There is an actual intent to

achieve a certain result.

                                        - 12 -
No. 80016-7-I/13


       One need not touch another (fourth degree assault) to cause, through one’s

negligence, bodily harm (third degree assault). And one can intend to instill in

another the apprehension of bodily injury (fourth degree assault) without actually

causing bodily harm or substantial pain (third degree assault). Indeed, a defendant

can be guilty of fourth degree assault “regardless of whether any physical injury is

done.” The analysis of the conduct that forms the basis of these two crimes

supports a conclusion that fourth degree assault does not proscribe the same

conduct as third degree assault of a child.

       The mens rea of each crime is different, which in and of itself is not unusual,

but what makes this case distinguishable from the cases on which the State relies

is that the higher degree crime, third degree assault of a child, has a lower mens

rea than fourth degree assault. RCW 9A.08.010 defines four levels of culpability

applicable to the Washington criminal code: intent, knowledge, recklessness, and

criminal negligence. The statutory scheme creates a hierarchy of mental states

for crimes of increasing culpability. State v. Shipp, 93 Wn.2d 510, 515, 610 P.2d

1322 (1980) (emphasis added).

       The mens rea for criminal negligence is set out in RCW 9A.08.010(1)(d):

       A person is criminally negligent or acts with criminal negligence when
       he or she fails to be aware of a substantial risk that a wrongful act
       may occur and his or her failure to be aware of such substantial risk
       constitutes a gross deviation from the standard of care that a
       reasonable person would exercise in the same situation.

       But fourth degree assault, unlike negligent assault, is a specific intent crime.

Walden, 67 Wn. App. at 894. Whether one assaults another through offensive

touching or through creating an apprehension and fear of bodily injury, the



                                        - 13 -
No. 80016-7-I/14


defendant must act with the intent to accomplish these results. The mens rea is

thus intent under RCW 9A.08.010(1)(a). Proof of a higher mental state necessarily

proves a lower mental state. RCW 9A.08.010(2). However, the converse is not

true.

          Relying on State v. Foster, 91 Wn.2d 466, 589 P.2d 789 (1979), the State

contends that fourth degree assault is an inferior offense to third degree assault of

a child because both proscribe the single offense of assault. In that case, Foster

was charged with shooting his victim with the intent to kill him. Id. at 469. At trial,

the State proceeded on a theory of intentional assault and Foster claimed he acted

in self-defense. Id. at 470. The trial court instructed the jury on both first degree

intentional assault with a deadly weapon under former RCW 9A.36.010(1)(a),2 and

second degree negligent assault with a weapon under former RCW

9A.36.020(1)(e).3 The Supreme Court concluded that second degree negligent

assault is an inferior degree offense of first degree intentional assault because the

statutes proscribe “but one offense that of assault.” Id. at 472.

          Foster is clearly distinguishable because the mens rea of criminal

negligence is undoubtedly an inferior degree of culpability than intent under RCW

9A.08.010(1). While Foster supports the proposition that negligent assault is an




2
  Under former RCW 9A.36.010(1)(a) (1976), a person was guilty of assault in the first degree if
“with the intent to kill a human being,” he “assaults another with a firearm or any deadly weapon or
by any force or means likely to produce death.”
3
    RCW 9A.36.020(1)(e) (1976) provided:
         (1) Every person who, under circumstances not amounting to assault in the first degree
         shall be guilty of assault in the second degree when he:
                  (e) With criminal negligence, shall cause physical injury to another person by
                  means of a weapon or other instrument or thing likely to produce bodily harm.

                                               - 14 -
No. 80016-7-I/15


inferior degree offense to intentional assault, it does not support the proposition

that intentional assault is an inferior degree offense to negligent assault.

       And in Tamalini, the Supreme Court rejected the argument that

manslaughter was an inferior degree offense to felony murder simply because they

both were included in the statutory definition of “homicide” in the penal code. 134

Wn.2d at 734-35.      “[T]he location of a statute in the criminal code is not

determinative of whether a certain crime is an inferior degree offense of another

crime.” Id. at 735 (citing McJimpson, 79 Wn. App. at 172). As McJimpson noted,

in the chapter entitled “assault—physical harm,” RCW 9A.36, the legislature

included the crimes of reckless endangerment and promoting a suicide attempt,

neither of which are inferior degrees of assault. 79 Wn. App. at 172. RCW

9A.36.031(1)(f), although entitled “assault in the third degree” does not include, as

an element of the offense, any assault at all.

       There is no support for the proposition that all offenses denominated as

“assault” in the penal code proscribe the same conduct as required by Tamalini

and Fernandez-Medina. We conclude that fourth degree intentional assault is not

an inferior degree offense to third degree assault of a child when it is based on

criminal negligence under RCW 9A.36.031(f) because the two crimes do not

proscribe the same conduct.

       The State sought the fourth degree assault instruction after it had rested its

case. Under art. 1, § 22, the State cannot amend an information once it rests its

case unless the amendment is to a lesser degree of the same charge or a lesser

included offense. State v. Pelkey, 109 Wn.2d 484, 491, 745 P.2d 854 (1987).



                                        - 15 -
No. 80016-7-I/16


Because fourth degree assault is neither a lesser degree offense nor a lesser

included offense to third degree assault of a child, the trial court erred in instructing

the jury on assault in the fourth degree.

C.       Sufficiency of Evidence of Bodily Harm, Accompanying Substantial Pain
         and Considerable Suffering.

         Finally, Loos contends the trial court erred in denying her motion to dismiss

the third degree assault of a child charge because the evidence was insufficient to

demonstrate that J.T.S. suffered substantial pain and considerable suffering. We

agree.

         Due process of law requires that the State prove every element of a charged

crime beyond a reasonable doubt in order to obtain a criminal conviction. State v.

O’Hara, 167 Wn.2d 91, 105, 217 P.3d 756 (2009). Because the sufficiency of the

evidence is a question of constitutional law, we review this issue de novo. State

v. Rich, 184 Wn.2d 897, 903, 365 P.3d 746 (2016).

         To evaluate whether sufficient evidence supports a conviction, this court

views the evidence in the “light most favorable” to the State to determine if “any

rational trier of fact could have found the essential elements” of the charged crime

beyond a reasonable doubt. State v. Green, 94 Wn.2d 216, 221-22, 616 P.2d 628

(1980).    A defendant’s claim of insufficiency “admits the truth of the State’s

evidence and all inferences that reasonably can be drawn” from it. State v. Salinas,

119 Wn.2d 192, 201, 829 P.2d 1068 (1992). We consider circumstantial and direct

evidence equally reliable. State v. Delmarter, 94 Wn.2d 634, 638, 618 P.2d 99

(1980). We also defer to the jury’s evaluation of witness credibility, resolution of

testimony in conflict, and weight and persuasiveness of the evidence. State v.


                                         - 16 -
No. 80016-7-I/17


Thomas, 150 Wn.2d 821, 874-75, 83 P.3d 970 (2004). Dismissal with prejudice is

required when there is insufficient evidence at the close of the prosecution’s case-

in-chief to sustain a charged offense. State v. Devitt, 152 Wn. App. 907, 913, 218

P.3d 647 (2009).

       The State chose to charge Loos with third degree assault of a child under

RCW 9A.36.140. This decision imposed on the State the obligation to prove

beyond a reasonable doubt that Loos negligently caused “bodily harm

accompanied by substantial pain that extends for a period sufficient to cause

considerable suffering” to a person under the age of 13. RCW 9A.36.140; RCW

9A.36.031(1)(f).

       RCW 9A.04.110(4)(a) defines “bodily harm” as “physical pain or injury,

illness, or an impairment of physical condition[.]” And this pain or impairment must

be accompanied by “substantial pain.”       Although the statute does not define

“substantial pain,” in State v. McKague, 172 Wn.2d 802, 262 P.3d 1225 (2011),

the Supreme Court held the word “substantial” as used in RCW 9A.36.021(1)(a)

“signifies a degree of harm that is considerable and necessarily requires a showing

greater than an injury merely having some existence.” Id. at 806. It approved the

dictionary definition meaning “considerable in amount, value, or worth.” Id. We

see no reason to adopt any different meaning of “substantial” as used in RCW

9A.36.031(1)(f). And the legislature, by requiring that the pain must last long

enough to cause “considerable suffering,” clearly indicated a durational

requirement. The State must demonstrate that the amount of pain the victim




                                       - 17 -
No. 80016-7-I/18


experienced was considerable and the pain the victim experienced lasted for a

significant period of time.

       This interpretation of RCW 9A.36.031(1)(f) is consistent with this court’s

past cases in which we have concluded, for example, that evidence of substantial

pain and considerable suffering was sufficient where the State proved that the

victim suffered a headache that lasted more than two weeks, extensive bruising,

and a black eye. State v. Robertson, 88 Wn. App. 836, 841, 947 P.2d 765 (1997).

       Viewing the evidence in the light most favorable to the State, the eye

witnesses’ testimony, combined with the State’s expert’s testimony, was sufficient

to establish that J.T.S.’s coughing when pulled out of the water caused him some

physical pain. Dr. Brown testified that the coughing probably indicated he had

gotten some amount of water in his airway. But neither the testimony nor the 51-

second video of the incident supports any contention that J.T.S. was unable to

quickly and easily eliminate the water from his throat or that he remained in any

pain once he did so. The evidence was undisputed at trial that J.T.S. did not

require CPR, did not vomit, did not lose consciousness, did not appear to have any

swelling of his belly, did not sustain any lung injury, and needed no medical

treatment. There is no evidence J.T.S. was inconsolable as a result of any ongoing

pain or that any momentary pain he may have experienced lasted for any period

of time after he coughed and Loos removed him from the water.

       J.T.S.’s mother testified that J.T.S. developed a fever and an ear infection

a couple of weeks afterward. But the State presented no evidence from which the




                                      - 18 -
No. 80016-7-I/19


jury could infer that J.T.S.’s fever or ear infection was in any way causally

connected to the river incident.

       The State also presented evidence that two months after the incident, J.T.S.

became agitated when visiting a relative and his mother tried to encourage J.T.S.

to swim in the relative’s pool. While this event may suggest Loos’s swimming

lesson caused J.T.S. to fear water, it in no way suggests J.T.S. sustained any on-

going physical injury. In State v. Saunders, this court concluded that the statute at

issue here “proscribes the infliction of bodily harm, not the infliction of emotional

pain.” 132 Wn. App. 592, 599, 132 P.3d 743 (2006). Any psychological injury

Loos may have inflicted on J.T.S. is not the type of conduct RCW 9A.36.031(1)(f)

criminalizes.

       Any suggestion that J.T.S.’s fear of water has its roots in his recollection of

physical pain he endured during his 51-second swimming lesson is too speculative

to be persuasive.        “Inferences based on circumstantial evidence must be

reasonable and cannot be based on speculation.” State v. Vasquez, 178 Wn.2d

1, 16, 309 P.3d 318 (2013).           Without evidence that J.T.S. actually endured

considerable physical pain, such an argument is pure speculation.

       No reasonable jury could conclude that J.T.S. suffered substantial pain that

extended for a period sufficient to cause considerable suffering.                 The State

therefore failed to present sufficient evidence to establish that Loos committed third

degree assault of a child.4 The trial court erred in denying Loos’s motion to dismiss

this charge at the conclusion of the State’s case-in-chief.


4
  Because we reverse Loos’s conviction, we need not address Loos’s final argument regarding
legal financial obligations.

                                            - 19 -
No. 80016-7-I/20


       We reverse Loos’s conviction for assault in the fourth degree and remand

to the trial court to vacate that judgment.




WE CONCUR:




                                        - 20 -